Citation Nr: 0932943	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for an eye disorder.  

The Board notes that the October 2005 rating decision also 
denied entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.  The Veteran was notified of the 
decision.  A timely notice of disagreement was filed.  In a 
June 2006 rating decision, a disability rating of 40 percent 
was assigned to the Veteran's service-connected hearing loss.  
A statement of the case was issued in June 2006.  However, 
the Veteran only filed a substantive appeal for the issue 
listed on the title page.  Thus, the issue of entitlement to 
a rating in excess of 20 percent for bilateral hearing loss 
was not perfected for appellate review.  This issue is not 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.200 (2008).


FINDING OF FACT

The Veteran's current eye disability did not manifest during 
the Veteran's active duty service or for many years 
thereafter, nor is any current eye disability otherwise 
related to service.


CONCLUSION OF LAW

The Veteran's current eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, in the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service.  
38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.




Analysis

The Veteran contends that his current eye disability is 
related to service.  Specifically, he asserts that his 
current eye condition is a direct result of the chamber 
incident he experienced while on active duty.

At the outset, the Board notes that the Veteran's service 
treatment records are limited, despite the RO's attempts to 
obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disorder is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of a current eye disability. 

VA treatment records dated in December 1998 reveal that the 
Veteran had cataracts in both eyes.  Peripheral visual fields 
were reported to be restricted bilaterally in May 2005.  An 
impression of right homonymous hemianopia was noted according 
to a June 2005 VA treatment record.  Subsequent VA treatment 
records note that the Veteran has had loss of peripheral 
vision in the right eye since January 2005.  The evidentiary 
record also includes three VA examination reports.  VA 
examination reports from 2006 show that the Veteran has 
visual field loss with incomplete, incongruous right 
hemianopia.  Additional diagnoses include pseudophakia, 
bilateral; status post yttrium aluminum garnet (YAG) 
capsulotomy, left sided; and refractive error.  

With respect to Hickson element (2), available service 
treatment records reflect that in October 1955 the Veteran 
experienced decompression sickness, mild, neurovascular type, 
manifested by various symptoms including constriction of 
peripheral vision, right eye.  At that time, the Veteran was 
shown to have a 10 percent loss of peripheral vision in the 
right eye.  However, on the following day, peripheral field 
study was performed again and this time the findings were 
normal.  Service treatment reports further note that upon 
discharge from the hospital, the Veteran was without 
symptoms.

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show that it is 
at least as likely as not that the current left eye 
disability is related to a disease or injury that occurred in 
service.  If the preponderance of the evidence shows 
otherwise, the Veteran's claim must be denied.  

In this case, while the Veteran believes that his current eye 
disability is related to eye problems he had in service, he 
has not presented any evidence to support that assertion.  
There is no competent evidence which establishes that the 
Veteran's current eye disability is medically related to the 
Veteran's period of service or any in-service eye problem.  
On the contrary, a May 2006 VA examiner noted the Veteran's 
history of eye disability and commented that it is less 
likely than not that the Veteran's current visual field loss 
is etiologically related to the Veteran's in service episode 
of decompression.  She further opined that it is more likely 
that there is a cerebral vessel which is more susceptible to 
anoxia/ischemia located in the right occipital region or the 
right parietal region of the optic radiations explaining why 
the Veteran experienced a right homonymous hemianopia in 1955 
due to rapid decompression which resolved per discharge 
summary and the recent cerebral vascular incident which 
resulted in a right homonymous incomplete incongruous 
hemianopia.  Additionally, in a February 2007 report, a 
subsequent VA physician answered no when asked whether the 
decompression illness caused the Veteran's later stroke and 
the current hemianopia, and he further opined that it is less 
likely than not the decompression illness caused the stroke 
or the current eye condition. 

The Board notes that according to the March 2006 VA 
examination report, the examiner noted that the Veteran's eye 
disability is the same type of visual field abnormality with 
right eye predominance which was described in 1955 associated 
with rapid decompression reaction.  She further commented 
that it is not impossible that there was damage done to a 
cerebral vessel at that time which predisposed to the 
cerebral vascular incident that occurred in 2003 which 
resulted in the partial right hemianopia.  The Board finds 
that this medical opinion has limited probative value.  In 
fact, in an addendum opinion, the examiner clarified that it 
is less likely than not that the Veteran's visual field loss 
is related to his in-service episode.  In addition to the 
foregoing, the examiner's initial opinion was too 
speculative.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (A medical statement 
using the term "could," or in the moving party's case, "may" 
or "possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence).  See also 
Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).

Regarding the Veteran's other eye conditions, the 2006 VA 
examiner reported that the Veteran's pseudophakia and status 
post YAG capsulotomy are not related to the Veteran's episode 
of rapid decompression.  Furthermore, there is no evidence 
indicating there may be an association between in service 
events and cataracts in both eyes.  Additionally, as noted 
above the Veteran's refractive error is not a disability 
entitled to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Based on the competent medical evidence of record, the 
Veteran's current eye disability is not shown to be related 
in any way to an eye condition in service.  While the Veteran 
is competent to relate that he experienced symptoms in 
service, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disorder.  Savage v. Brown, 10 Vet. App. at 495; see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Groveitt 
v. Brown, 5 Vet. App. 91, 93 (1993). 

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

The Veteran does not claim, nor does the evidence show any 
complaints, treatment, abnormalities, or diagnosis of loss of 
peripheral vision until decades after discharge from service.  
In light of the lack of any relevant history of vision loss 
reported between 1956 and the early to mid 2000's, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  In 
addition, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage, supra.  In this case, competent medical 
evidence reflects that the Veteran's current eye disability 
is not related to his event in service and there is no 
competent evidence which relates any current eye disability 
to the in-service symptoms.  As discussed above, the 
probative evidence of record establishes that the current eye 
disability was not manifested in service but first manifested 
many years after service and is not related to service.  For 
these reasons, the Board finds that service connection for an 
eye disability is not warranted on the basis of continuity of 
symptomatology.  

As there is no credible medical evidence of record suggesting 
a connection between the Veteran's current eye disability and 
service, and no credible evidence of any manifestations or 
symptoms of an eye disability until more than four decades 
after service, the Board finds no basis for a favorable 
disposition of the Veteran's claim.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for an eye disability is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2005, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have. 
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006, and the 
Veteran's claim was readjudicated in a statement of the case 
(SOC) and supplemental SOC dated in June 2006 and February 
2007, respectively.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Further, in this case, as service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  VA 
treatment records dated from December 1998 to February 2006 
were obtained and associated with the claims folder.  VA 
examinations were performed in 2006 and 2007 in order to 
obtain medical evidence as to the nature and etiology of the 
claimed disability.  VA attempted to obtain the Veteran's 
service treatment records and has determined that these 
records are unavailable.  See September 2005 Finding of 
Service Record Unavailability.  See also VA letter dated 
September 30, 2005.  Nonetheless, the record contains 
sufficient clinical information to adequately adjudicate the 
Veteran's claim.  Neither the Veteran nor his representative 
has identified any other pertinent records that need to be 
obtained for an equitable adjudication of the Veteran's 
claim.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for an eye disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


